Title: To James Madison from Joseph Jones, 21 June 1783
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Richmond 21st. June 1783
Yours of the 10th. I have duly received by the Post this week. we are now as usual puting to sleep many of the bills that have employed our time and attention for great part of this Session among them, two—one for the benefit of Debtors—the other for regulating the proceedings in the County Courts. these were thought to have some connection and ought to rest together. Mr. Mason introduced and patronised the Debtors bill. I was not in the House when it was read but understand it allowed all Creditors to obtain Judgment, but suspended Execution, rather permitted it for a fifth of the debt annually, for five years comprehending as well foreign as domestic Creditors I came into the house during the debate and from the observations of R. H. L. and those who opposed the bill its principle was severely reprobated. Mr. Mason and C. M. T. warmly supported it and pronounced it indispensably necessary to preserve the people from ruin and the Country independent. the disposition of the members however was so prevalent for lopping of all business not really necessary that the latter Gentlemen were obliged to submit to its being refd. to the next Session. this bill at least so far as respected british Creditors wod. have had more advocates but for the late period at which it was introduced and because there already exists and will continue in force untill the 1st. of Decr. a law that prohibits suits for or on accot. of British Subjects. The bill Granting revenue to Congress to discharge this states quota of the common debt was taken into consideration yesterday but being very imperfect was postponed untill Monday next. my endeavours to get the impost granted as a general revenue will be fruitless so universal is the opposition to giving it otherwise than to be credited to the States. the collection too must be by the naval officers and by him pd. to the continental receiver quarterly. The land Tax is to be collected by the Sheriffs and paid into the Treasury and by him to the Continental receiver the deficiency if any to be made up out of the poll Tax. If the impost was general these funds wod. be adequate. Our people will not submit the Collectors to be amenable to Congress. If both collections were to be paid to the Continental receiver the bond given payable to Congress and judgments to be moved for by the continental receiver, the revenue could not be well diverted to any other purposes, and wod. answer the object, and nearly come up to the plan of Congress. duplicate receipts or settlements might be lodged with the Treasurer of the amount of the revenues by the respective collectors and the State thereby informed of the proceeds annually independent of the general communication from Congress. The Letter of the Delegates and the report of the Committee respecting the Cession has been read and refd. to a Committee of the whole. this not being the act of Congress a disposition prevails not to take it up. If we have time and the members patience to do it I shall press its being taken up and the Delegates fully instructed to close the matter with Congress if to be effected or the cession be void by a certain day and this I wod. have fixed to some day after the meeting of the next Session. The accounts from the Illinois are before the Executive and a Committee of the House appointed to inspect them. they are at present incompleat and any information of the balance must be altogether conjecture or I shod. mention it. A bill has passed the Delegates establishing funds for paying the interest and sinking the principal of the debt due to our line of the Army for pay & Depreciation including the State Troops eight years is allotted for extinguishing the debt 9d. on salt 4d. on wine 4d. on spirits with some imposts on malt Liqeur and a duty of 10s per Hhd. on Tobacco exported, are the funds which are thot. adequate to pay the interest and extinguish the principal in that time. the deficiency if any is to come out of the poll Tax. We have an empty Treasury or so nearly so as not to have sufficient to pay the Delegates wages and the collection of the Taxes being postponed I think the civil list and Delegates to Congress will be reduced to difficulties. I forgot to mention above, that the report of the Com: on the cession has not fully removed the fears of our people respecting Indian purchases & Grants to companies. their jealousy of Congress on that head is very strong. Mr. Lee tells me he sets out to day for Philadelphia I expect he will be a fortnight at least before he reaches the City. I may spend two or three months there this fall. The new arrangement of the british ministry one would think cannot last long—like oil & water jumbled together they will soon Separate. their existence will I hope be extended to the accomplishment of the definitive Treaty. Hartly appears to have been a friend to its conclusion. several of the banished Scotsmen and some refugees have returned to this Sta[te] three or four to Petersburg of the former, whose presence has so provoked the people of that neighbourhood they were to meet yesterday to order them away. The Cit[izen] bill stands the order of the day for Monday. The opponents of this bill think it premature as the definitive Treaty has not appeared. they also assert it to be unwise and impos[sible] to refuse the admission of these or any others disposed [to] settle in the Country. a descrimination will however if the business is brot. on, take place with respect to refugees whatever may be the fate of the banished Merchants the settlement of this business is the more necessary as there is a very severe law in force agt. British Subjects and th[ose] who have left the Country and joined them, which will not I think be repealed unless the Citizen bill be taken up. This with the revenue bill for the Continental debt, the cession, the alteration proposed in ascertaining the quota of each State & Nathans demand which is to come on next monday are the principal matters remaining to be considered, and will be finished in the course of the next week. I shall leave Richmond this day week. your letters after the receip[t] of this please to direct to Fredericksburg. Monroe will send Mr. Jefferson his letter.
Yr. friend & servt.
Jos: Jones
